Name: Council Regulation (EC) No 3072/94 of 12 December 1994 opening and providing for the administration of a Community tariff quota for frozen meat of bovine animals falling within CN code 0202 and products falling within CN code 0206 29 91 (first half of 1995)
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  foodstuff
 Date Published: nan

 17. 12. 94 Official Journal of the European Communities No L 325/3 COUNCIL REGULATION (EC) No 3072/94 of 12 December 1994 opening and providing for the administration of a Community tariff quota for frozen meat of bovine animals falling within CN code 0202 and products falling within CN code 0206 29 91 (first half of 1995) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (') ; whereas, however, given the technical nature of the decisions, the Commission should be given sole responsibility for allocating the quantities available, HAS ADOPTED THIS REGULATION : Article 1 1 . A Community tariff quota for frozen meat of bovine animals falling within CN code 0202 and for products falling within CN code 0206 29 91 , of 26 500 tonnes, expressed in weight of boned or boneless meat, is hereby opened for the first half of 1995. For the purposes of counting against the said quota, 100 kilograms of bone-in meat shall be equivalent to 77 kilo ­ grams of boned or boneless meat. 2. For the purposes of this Regulation, meat which is frozen with an internal temperature of not more than  12 °C when it enters customs territory of the Commu ­ nity shall be deemed frozen meat. 3 . The common customs tariff duty and the levy appli ­ cable to the quota referred to in paragraph 1 shall be 20 % and 0 % respectively. Article 2 The quota referred to in Article 1 shall be divided into two parts as follows : (a) the first, equal to 80 % or 21 200 tonnes, shall be apportioned between :  importers from the Community as constituted on 31 December 1994 who can prove they have imported frozen meat falling within CN code 0202 and products falling within CN code 0206 29 91 to which these import arrangements apply within the last three years, and  importers from the new Member States who can prove they imported into their country of esta ­ blishment during the period 1 July 1991 to 30 June 1994 products falling within the above ­ mentioned CN codes from countries which are third countries for them on 31 December 1994 ; (b) the second, equal to 20 % or 5 300 tonnes, shall be apportioned between operators who can prove that they have conducted trade, involving a minimum THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, for frozen meat of bovine animals falling within CN code 0202 and products falling within CN code 0206 29 91 , the Community has undertaken, under the General Agreement on Tariffs and Trade (GATT), to open an annual Community tariff quota of 53 000 tonnes, expressed in weight of boned or boneless meat, at a rate of duty of 20 % and at a zero levy ; Whereas it is planned, pursuant to the agreements reached during the Uruguay Round of multilateral trade negotiations, due to apply from 1 July 1995, to maintain that quota . under the 'current access' arrangements ; whereas, therefore, at this stage the quota should only be opened for the first half of 1995 and for the quantity corresponding to that period of the year, that is 50 % of the 53 000 tonnes available for 1995 ; whereas a quota for the remaining quantity will be opened after the entry into force of and in accordance with the provisions on the application of the abovementioned agreements ; Whereas there should be a guarantee of, in particular, equal and continuing access by all interested operators within the Community to the quota and of uninterrupted application of the rate laid down for that quota to all imports of the products in question until the quota is exhausted ; Whereas the arrangements consist of the allocation by the Commission of the quantities available to traditional operators and to operators engaging in trade in beef and veal ; whereas, for the latter operators however, account should only be taken of quantities of a certain size repre ­ sentative of trade with countries which are third countries on 31 December 1994 ; Whereas steps should be taken to ensure that operators of the new Member States in the former category can partici ­ pate on equal terms in the allocations of the quantities available ; whereas for those operators, therefore, quanti ­ ties of the products covered by the quota imported between 1 July 1991 and 30 June 1994 into the new Member States from countries which are third countries for them on 31 December 1994 should be considered as reference quantities giving access to that part of the quota reserved for 'traditional' importers ; whereas the choice of those years is dictated by the need to ensure their repre ­ sentativeness and to avoid consideration of any specula ­ tive imports ; Whereas detailed rules for the application of this Regula ­ tion should be adopted in accordance with the procedure laid down in Article 27 of Council Regulation (EEC) (') OJ No L 148, 28 . 6. 1968, p. 24. Regulation as last amended by Regulation (EC) No 1884/94 (OJ No L 197, 30. 7. 1994, p. 27). No L 325/4 Official Journal of the European Communities 17. 12. 94 quantity and for a period to be determined, with countries which are third countries for them on 31 December 1994, in beef and veal other than that to which these import arrangements apply and excluding meat which is the subject of inward or outward processing traffic. (b) the conditions for the issue of import licences and the period of validity thereof ; shall be adopted in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68. 2. The allocation of the available quantities is decided by the Commission. Article 4 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1995. Article 3 1 . Detailed rules for the application of this Regulation and in particular : (a) the apportionment of the quantities available between the operators referred to in Article 2 ; and This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 December 1994. For the Council The President J. BORCHERT